Title: From George Washington to Colonel David Mason, 4 April 1778
From: Washington, George
To: Mason, David



Dear Sir
Head Quarters Valley Forge 4th April 1778

I am favd with yours of the 21st and 23d of March. I am convinced that your silence has not been owing to any want of respect or neglect of duty, but to having nothing material to communicate, and when that is the Case I will always willingly dispense with your not writing.
I some time ago sent orders to the different Hospitals in Virginia to have no more men innoculated there, as it was determined to have it

done upon their arrival in Camp. You will therefore be pleased in future to direct the drafts to march the most direct Road to Camp, taking care to avoid the Towns where the small pox has been.
I will not allow you to receive the Resignation of any Officer in Virginia whose Regiment is here, they must make their Resignation to me and make it appear that they are not indebted to their Companies or to the public for recruiting Money or in any other way. If any therefore who have gone home upon furlough, and wish to resign, do not return, and make their resignations in due form they may depend upon being dealt with in a very disagreeable manner.
By the Articles of War none but General Office⟨rs⟩ have a right to inflict the sentence of a Court Marti⟨al⟩ which affects life. If therefore, there should be a condemnation, and no General Officer in the state, the proceedings must be sent to me for approbation.
I am surprised to hear that Men have been recd as drafts or substitutes who are not capable of doing the duties of soldiers. This is imposing upon the public, and the Officer who recd them ought to be answerable. If the district that furnished any such will not take them and replace them with able bodie⟨d⟩ Men they had better be discharged at once, as they will consume public Cloaths and Stores and be of no advantage—I am sorry to hear of the indisposition of Mrs Mason whose complaint I hope will be relieved by the warm weather. After having seen the drafts and reinlisted Men upon their march, I desire you will join your Regiment, and assist in training it, and endeavouring to inculcate that spirit of discipline into both Officers and Men which the Baron Steuben a very able German Officer is introducing into our Army. I am &c.
